Dissenting Opinion by
Flood, J.:
The board found that claimant suffers a fifty per cent disability as a result of the accident of June 10, 1958, while working for Lauffer Tire Service, Inc., and that he has been totally disabled since March 12, 1959, when he sustained a second accident while working for Raymond W. Beck. Despite these findings it has ordered Lauffer to pay $27.50 per week and Beck only $10. Lauffer, who under no circumstances can be held responsible for more than fifty per cent of claimant’s disability, is ordered to pay seventy-three per cent of his compensation. Beck who is responsible for at least fifty per cent of his disability is ordered to pay only twenty-seven per cent of his compensation. No precedent is cited for this and I cannot believe it to be correct.
The award against each employer must be cut down because the total payable by both cannot exceed maximum compensation of $37.50. I cannot see the justification for a holding that because the Lauffer accident happened first and Lauffer consequently was obligated to pay $27.50 weekly compensation until the date of the second accident, it should have to continue to pay this amount while Beck gets all the benefit from *218the limitation of compensation. Lanffer is responsible for no more than fifty per cent of Ms disability and should not be obligated to pay more than fifty per cent of the total compensation due him.
I would affirm the lower court.